DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 5 recite “...a tamper-proof second verification unit configured to…wherein by the second verification unit…”. There is insufficient antecedent basis for this limitation. Examiner suggests changing “the second verification unit” to “the tamper-proof second verification unit”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As to the claims 1-6, 8, claim limitations a verification unit, a control unit, a plurality of stages of loader units, a tamper-proof second verification unit, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “a verification unit, a control unit, a plurality of stages of loader units, a tamper-proof second verification unit….) coupled with functional language, capable of, to, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (fig.2 showing details of control unit…a BIOS verification unit connected to ROM and the CPU…see par. 25-28).

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hisanori (JP 2008171041) (from Applicant’s IDS).

As per claims 1, 9, 10, Hisanori discloses an information processing apparatus comprising: a verification unit configured to verify an application program; and a control unit configured to, in a case where the verification by the verification unit fails, determine whether or not to restore the application program based on a type of the application program, restore the application program in a case where the control unit determined that the application program is to be restored (…see the electronic authentication of the expansion unit…if the digital signature for the expansion unit to be authenticated is not stored in the activation memory card…it is determined that the authentication of the expansion unit to be authenticated has failed…when the authentication result is successful, in the expansion unit that has been notified of the successful authentication, the control program stored in the EEPROM is loaded into the memory …see par. 28-29), not permit execution of the application program in a case where the control unit determined that the application program is not to be restored (…if it is determined that the authentication of the expansion unit to be authenticated has failed, the process ends…see par. 29, 33), and permit execution of an application program successfully verified by the verification unit or the restored application program (…when the authentication result is successful…the control program is loaded in the memory and the control unit is linked with the CPU is configured and starts operation…see par. 29).


As per claim 2, Hisanori discloses wherein the verification unit calculates a hash value of the application program, and the control unit determines that the verification is successful in a case where the calculated hash value matches a previously stored hash value (see par. 37-38).


As per claim 3, Hisanori discloses wherein if the application program can be re-installed in an executable format, the control unit determines to restore the application program, re-installs the application program, calculates a hash value of the application program, and updates the previously stored hash value with the calculated hash value (see par. 35-37).


As per claim 4, Hisanori discloses a plurality of stages of loader units configured load a program to be loaded, with a loader included in a basic input/output system as a first stage, and a loader for loading the application program as a final stage, wherein a loader of a next stage is verified by a loader of a preceding stage; and a tamper-proof second verification unit configured to verify the basic input/output system, wherein by the second verification unit, the basic input/output system is verified, and by each of the plurality of stages of loaders, a program and a loader of a next stage are read and verified (see par. 27-29).


As per claim 5, Hisanori discloses wherein the second verification unit verifies the basic input/output system by hardware (see par. 36-38).


As per claim 6, Hisanori discloses a user interface unit, wherein in a case where execution of the application program is not permitted by the control unit, it is indicated by the user interface unit that the execution of the application program is not permitted (see par. 38-39).


As per claim 7, Hisanori discloses wherein in a case where the application program whose execution is prohibited is a login application, provision of a function by the information processing apparatus is stopped (see par. 28, 31).


As per claim 8, Hisanori discloses a printer unit, and a scanner unit (see par. 11).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to an information processing apparatus, having a software tampering detection function.


Isozaki et al (Pub. No. US 20174/0122902); “Information Processing Apparatus”;
-Teaches a boot program for the first processor…a program which activates the first processor in the secure mode is encrypted, and its decryption key is stored in the protected area…see par. 43-45.

Matsuura (Pub. No US 2002/0059480); “Method and Apparatus for Selecting Computer Programs Based on an Error Detection Mechanism”;
-Teaches verifying that the load portion that is to be installed and the boot portion and the application program both of which serve as dependent program, are compatible with each other…see par. 135-140.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436